         Case 1:20-cv-01179-BR   Document 13   Filed 04/01/21   Page 1 of 23




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


MEIQIONG W.,1                                     1:20-cv-01179-BR

             Plaintiff,                           OPINION AND ORDER

v.

COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

             Defendant.

BETSY R. SHEPHERD (OSB #172670)
425 Riverwalk Manor Drive
Dallas, GA 30132
(505) 480-5630

             Attorney for Plaintiff

SCOTT ASPHAUG
Acting United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1021


     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
         Case 1:20-cv-01179-BR   Document 13   Filed 04/01/21   Page 2 of 23



MICHAEL W. PILE
Acting Regional Chief Counsel
BENJAMIN J. GROEBNER
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2531

             Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Meiqiong W. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA) in which he denied Plaintiff's applications

for Disability Insurance Benefits (DIB) and Supplemental Security

Income (SSI) under Titles II and XVI of the Social Security Act.

This Court has jurisdiction to review the Commissioner's final

decision pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                           ADMINISTRATIVE HISTORY

     Plaintiff filed applications for DIB and SSI on December 11,

2017, alleging a disability onset date of October 1, 2016.

Tr. 171-77, 180-88.1       The applications were denied initially and

on reconsideration.       An Administrative Law Judge (ALJ) held a


     1
       Citations to the official transcript of record filed by
the Commissioner on October 20, 2020, are referred to as "Tr."

2 - OPINION AND ORDER
     Case 1:20-cv-01179-BR   Document 13   Filed 04/01/21   Page 3 of 23



hearing on October 10, 2019.     Tr. 29-45.      Plaintiff was

represented at the hearing.     Plaintiff and a vocational expert

(VE) testified.

     The ALJ issued a decision on October 24, 2019, in which he

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.   On May 19, 2020, that decision became the final

decision of the Commissioner when the Appeals Council denied

Plaintiff's request for review.      Tr. 1-6.     See Sims v. Apfel, 530

U.S. 103, 106-07 (2000).



                               BACKGROUND

     Plaintiff was born on November 26, 1970, and was 48 years

old at the time of the hearing.      Tr. 234.     Plaintiff has past

relevant work as a cook helper.

     Plaintiff alleges disability due to bipolar disorder,

obsessive compulsive disorder, post-traumatic stress disorder

(PTSD), anxiety, depression, and a mood disorder.            Tr. 47-48.

     Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.   See Tr. 19-21.



                               STANDARDS

     The initial burden of proof rests on the claimant to


3 - OPINION AND ORDER
      Case 1:20-cv-01179-BR   Document 13    Filed 04/01/21   Page 4 of 23



establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden a claimant must demonstrate her

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months.”              42 U.S.C.

§ 423(d)(1)(A).    The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.          McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.

42 U.S.C. § 405(g).     See also Brewes v. Comm’r of Soc. Sec.

Admin., 682 F.3d 1157, 1161 (9th Cir. 2012).           Substantial

evidence is “relevant evidence that a reasonable mind might

accept as adequate to support a conclusion.”            Molina, 674 F.3d.

at 1110-11 (quoting Valentine v. Comm’r Soc. Sec. Admin., 574

F.3d 685, 690 (9th Cir. 2009)).      "It is more than a mere

scintilla [of evidence] but less than a preponderance."                Id.

(citing Valentine, 574 F.3d at 690).

     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving


4 - OPINION AND ORDER
     Case 1:20-cv-01179-BR   Document 13   Filed 04/01/21   Page 5 of 23



ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.             Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).             Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.     Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.     Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

2007).    See also 20 C.F.R. § 404.1520.      Each step is potentially

dispositive.

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.     20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i).

See also Keyser v. Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th

Cir. 2011).

5 - OPINION AND ORDER
     Case 1:20-cv-01179-BR   Document 13   Filed 04/01/21   Page 6 of 23



     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairments or combination of impairments.            20 C.F.R.

§§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).         See also Keyser, 648

F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.             20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).          See also Keyser, 648

F.3d at 724.   The criteria for the listed impairments, known as

Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s residual functional capacity (RFC).              The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.             20 C.F.R.

§§ 404.1520(e), 416.920(e).     See also Social Security Ruling

(SSR) 96-8p.   “A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."             SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.        Taylor v. Comm’r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair


6 - OPINION AND ORDER
     Case 1:20-cv-01179-BR    Document 13   Filed 04/01/21   Page 7 of 23



v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.       20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).      See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.     20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).    See also Keyser, 648 F.3d at 724-25.             Here the

burden shifts to the Commissioner to show a significant number of

jobs exist in the national economy that the claimant can perform.

Lockwood v. Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th

Cir. 2010).   The Commissioner may satisfy this burden through the

testimony of a VE or by reference to the Medical-Vocational

Guidelines set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.       If the Commissioner meets this burden,

the claimant is not disabled.       20 C.F.R. §§ 404.1520(g)(1),

416.920(g)(1).



                              ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff did not engage in

substantial gainful activity after her October 1, 2016, alleged

onset date.   Tr. 15.

     At Step Two the ALJ found Plaintiff has the severe


7 - OPINION AND ORDER
     Case 1:20-cv-01179-BR   Document 13   Filed 04/01/21   Page 8 of 23



impairments of anxiety and depression.        Tr. 15.       The ALJ found

Plaintiff’s Autism-Spectrum Disorder is not a medically

determinable impairment.     Tr. 16.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments during the relevant period do not meet

or medically equal one of the listed impairments in 20 C.F.R.

part 404, subpart P, appendix 1.       Tr. 126.    The ALJ found

Plaintiff has the RFC to perform a full range of work at all

exertional levels with the following limitations:            Plaintiff only

“can perform simple, routine tasks, and . . . tolerate occasional

contact with coworkers and the general public.”             Tr. 17-18.

     At Step Four the ALJ found Plaintiff cannot perform her past

relevant work.   Tr. 22.

     At Step Five the ALJ found Plaintiff can perform jobs that

exist in significant numbers in the national economy.             Tr. 22.

Accordingly, the ALJ found Plaintiff is not disabled.



                               DISCUSSION

     Plaintiff contends the ALJ erred when he (1) partially

rejected Plaintiff’s testimony; (2) partially rejected the

opinion of Craig Reed, M.D., examining psychiatrist; and

(3) found at Step Five that Plaintiff can perform jobs that exist

in significant numbers in the national economy.




8 - OPINION AND ORDER
      Case 1:20-cv-01179-BR    Document 13   Filed 04/01/21    Page 9 of 23



I.   The ALJ did not err when he partially rejected Plaintiff’s
     testimony.

     Plaintiff alleges the ALJ erred when he partially rejected

Plaintiff’s testimony.        The ALJ engages in a two-step analysis to

determine whether a claimant's testimony regarding subjective

pain or symptoms is credible.

     “First, the ALJ must determine whether the claimant has

presented objective medical evidence of an underlying impairment

‘which could reasonably be expected to produce the pain or other

symptoms alleged.’”     Garrison v. Colvin, 759 F.3d 995, 1014 (9th

Cir. 2014)(quoting Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36

(9th Cir. 2007)).   The claimant need not show her “impairment

could reasonably be expected to cause the severity of the symptom

she has alleged; she need only show that it could reasonably have

caused some degree of the symptom.”          Garrison, 759 F.3d at 1014

(quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).

A claimant is not required to produce “objective medical evidence

of the pain or fatigue itself, or the severity thereof.”

Garrison, 759 F.3d at 1014.

     If the claimant satisfies the first step of this analysis

and there is not any affirmative evidence of malingering, “the

ALJ can reject the claimant's testimony about the severity of her

symptoms only by offering specific, clear and convincing reasons

for doing so.”   Garrison, 759 F.3d at 1014-15.               See also Robbins

v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006)(same).

9 - OPINION AND ORDER
     Case 1:20-cv-01179-BR   Document 13   Filed 04/01/21   Page 10 of 23



General assertions that the claimant's testimony is not credible

are insufficient.    Parra v. Astrue, 481 F.3d 742, 750 (9th Cir.

2007).   The ALJ must identify “what testimony is not credible and

what evidence undermines the claimant's complaints.”             Id.

(quoting Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995)).

     At the hearing Plaintiff engaged in the following exchange

with her attorney through a translator:

           Q.   Would you please describe to us what prevents
                you from working?

           A.   She said when goes [to work], she gets super
                anxious and she doesn't like the [sic] a lot
                of times. Very difficult to, to be with
                other people, to work with other people. She
                also doesn't remember things, so she always
                forgot about what she's supposed to do or
                when to come in. She just mentioned that her
                mental illness prevented her to stay focused.

                                     * * *

           Q.   Did you say you have trouble interacting with
                people in, in a work setting?

           A.   She said it's mainly because of the language
                barrier that caused irritation or friction
                between she and her coworker.

           Q.   Do your mental health issues also cause
                problems between you and coworkers or anyone
                else for that matter?

           INT: She couldn't really answer my question. I
                kept asking her if her mental illness
                affect[s] her communication and interaction
                with others. She kept saying that she only
                does her work and she . . . doesn't socialize
                with other coworkers and she said when she
                get[s] home, . . . meal[s] were prepared, so
                she just [ate] her . . . food and went on
                with her evening.

10 - OPINION AND ORDER
     Case 1:20-cv-01179-BR    Document 13   Filed 04/01/21   Page 11 of 23



             Q.   Okay, thank you.

             INT: So she couldn't quite like answer me directly.

Tr. 37-38.    Plaintiff stated she did not get into arguments with

her coworkers nor did she forget “what kind of task she [was]

supposed to do” when she worked at Safeway, but she did forget

“what time or what day to go in.”       Tr. 39.       Plaintiff testified

her job at Safeway ended because “the chef can take care of

everything, so they eliminated her position.”            Tr. 40.     Plaintiff

stated she was taking English as a Second Language (ESL) classes

and had been taking those classes for more than two years.

Plaintiff stated she takes the bus to class in the morning and

“sometimes” home in the afternoon.          Tr. 39.

     Although the ALJ found Plaintiff’s “medically determinable

impairments could reasonably be expected to cause the alleged

symptoms,” Plaintiff’s statements “concerning the intensity,

persistence and limiting effects of these symptoms are not

entirely consistent with the medical evidence and other evidence

in the record.”    Tr. 18.    The ALJ noted Winifred Ju, Ph.D., and

Joshua Boy, Psy.D., reviewing psychologists, found Plaintiff

could perform simple tasks with frequent superficial interaction

with coworkers and occasional contact with the public.               Tr. 18,

52, 71.   The ALJ also noted the record reflects Plaintiff’s

symptoms were reduced significantly after “prolonged periods of

medication adherence.”       Tr. 19.   For example, at some point


11 - OPINION AND ORDER
     Case 1:20-cv-01179-BR   Document 13   Filed 04/01/21   Page 12 of 23



before September 2016 Plaintiff stopped taking her medications

regularly and her symptoms increased.        On September 1, 2016,

Melissa Lynn, P.M.H.N.P., treating mental-health nurse, noted

Plaintiff was “doing better back on Abilify, calmer, . . . not

talking to herself at home, happier.”        Tr. 324.       Plaintiff

continued to take her medication regularly, and on January 23,

2017, P.M.H.N.P. Lynn noted Plaintiff was “doing well, mood

stable.”   Tr. 307.   Plaintiff reported she was “[a]ttending ESL

class and enjoying school, meeting people from different

countries.   [Her] [s]ister note[d] that [Plaintiff] has been much

happier and upbeat, excited about school and new opportunities.”

Tr. 307.   In April 2017, P.M.H.N.P. Lynn noted Plaintiff’s “mood

[was] stable with current [medication] regimen, [Plaintiff] notes

she can tell a difference if she misses a dose.”            Tr. 299.        In

July 2017 Plaintiff reported to P.M.H.N.P. Lynn that she was

“doing well on [her] current regimen, mood stable.”             Tr. 286.

Plaintiff stated she was “getting [an] adequate amount of sleep,

[her] appetite [was] stable, [and she was] feeling happy.               [She

was] [u]p in the morning walking to school, [and] will be taking

next level of ESL classes.”      Tr. 286.    Plaintiff’s sister told

P.M.H.N.P. Lynn that Plaintiff “does housework and gardening”

after school.   Tr. 286.     On April 9, 2018, however, Jessica Diaz,

M.D., treating physician, reported Plaintiff stopped taking her

medications, and Plaintiff’s sister stated she had “noticed


12 - OPINION AND ORDER
     Case 1:20-cv-01179-BR   Document 13   Filed 04/01/21   Page 13 of 23



[Plaintiff’s] behavior and mood has changed.           More energy,

decreased sleep, . . . irritable/easily agitated, tangential

thinking/easily distracted.”      Tr. 403-04.      Dr. Diaz noted on

examination that Plaintiff had “slightly flattened affect and

poor eye contact (different than [Plaintiff’s] baseline). . . .

Normal speech cadence/speech pattern, but easily distractible

with tangential thinking.”      Tr. 405.

     On June 21, 2018, Plaintiff’s sister reported to Craig Reed,

M.D., treating psychiatrist, that Plaintiff was not taking her

Abilify because her sister “overlooked it” when she picked up

Plaintiff’s other medications.      Tr. 487.     Plaintiff reported she

was having trouble sleeping, had excess energy, and was taking

“very long walks (3 hours) ‘for exercise.’”          Tr. 487.

Plaintiff’s sister reported Plaintiff was “showering in the dark,

talking to herself, and was moody.”        Tr. 487.     Plaintiff’s sister

noted Plaintiff’s behavior had improved when her medication

compliance improved, but this was a step backwards.             Dr. Reed

prescribed Plaintiff’s medication in “bubble-pacs in an effort to

confirm/improve compliance.”      Tr. 488.     On September 18, 2018,

Plaintiff’s sister reported to Dr. Reed that Plaintiff had been

taking her medication regularly, and she was “happier, more

engaged and more agreeable.”      Tr. 507.     The record reflects

Plaintiff continued to take her medication regularly, and in

December 2018 Plaintiff reported “being more active and


13 - OPINION AND ORDER
     Case 1:20-cv-01179-BR   Document 13   Filed 04/01/21   Page 14 of 23



performing better.”    Tr. 512.    Plaintiff’s sister reported

Plaintiff was “getting progressively better[,] displaying better

understanding of experiences and of her environment[,] . . . [and

was] more happy and socially engaged,” but occasionally confused.

Tr. 512.   On February 8, 2019, Plaintiff reported to

Q.M.H.A. Lucinda Baldovino, treating mental-health associate,

that she and her sister were “engag[ing] in activities sch as

volunteering, and engaging in the Chinese New Year festival.”

Tr. 800.   On April 5, 2019, Plaintiff’s sister advised

P.M.H.N.P. Chloe Griffith that Plaintiff was “so much better.”

Tr. 521.   Plaintiff’s sleep, appetite, and moods were improved,

and she was “more engaged.”      Tr. 521.    Also on April 5, 2019,

Q.M.H.A. Baldovino noted Plaintiff “skills trained at the library

so [Plaintiff] can learn how to navigate community resources

independently.”   Tr. 811.     Q.M.H.A. Baldovino noted Plaintiff

“spoke English very well and was able to communicate with her and

the library staff member, to be able to check out books

appropriately” and that Plaintiff took public transit home from

the library after her training.      Tr. 811.      On May 23, 2019,

Plaintiff’s sister reported to Q.M.H.A. Baldovino that Plaintiff

was “doing great in the community and has gained new English

phrases that she has picked up by being around others in the

community.”   Tr. 813.   On June 6, 2019, Q.M.H.A. Baldovino noted

Plaintiff “has gone to the dentist, library, and pharmacy


14 - OPINION AND ORDER
      Case 1:20-cv-01179-BR    Document 13   Filed 04/01/21   Page 15 of 23



independently and without any concerns. . . .             [Plaintiff] . . .

enjoys talking more, being open, and feels better overall while

doing things more independently.”         Tr. 815.     On June 27, 2019,

Plaintiff reported to P.M.H.N.P. Chloe Griffith that she was

“doing ‘really good.’”        Tr. 528.   Plaintiff’s sister stated

Plaintiff “goes on hikes with [her], goes to church[,] . . . [and

is] gaining independence.”        Tr. 528.    On August 26, 2019,

Q.M.H.A. Baldovino noted Plaintiff continued to take her

medications and to improve and that Plaintiff and her sister were

traveling to China for a month.          The Ninth Circuit has held

“[i]mprovement with conservative treatment is a convincing reason

to discount an allegation of disabling symptoms.”               Randall v.

Saul, No. 19-35984, 2021 WL 531546, at *2 (9th Cir. Feb. 12,

2021).   See also Warre v. Comm'r of Soc. Sec. Admin., 439 F.3d

1001, 1006 (9th Cir. 2006)(“Impairments that can be controlled

effectively with medication are not disabling for the purpose of

determining eligibility for SSI benefits.”)(citations omitted)).

      The Court concludes on this record that the ALJ did not err

when he partially rejected Plaintiff’s testimony regarding the

intensity, persistence, and limiting effects of her symptoms

during the relevant period because the ALJ provided clear and

convincing reasons supported by substantial evidence in the

record for doing so.

II.   The ALJ did not err when he partially rejected Dr. Reed’s
      opinion.

15 - OPINION AND ORDER
     Case 1:20-cv-01179-BR   Document 13   Filed 04/01/21   Page 16 of 23



     Plaintiff asserts the ALJ erred when he partially rejected

the opinion of Dr. Reed, treating psychiatrist.

     “Because plaintiff filed her application[] after March 27,

2017, new regulations apply to the ALJ's evaluation of medical

opinion evidence.”    Linda F. v. Saul, No. C20-5076-MAT, 2020 WL

6544628, at *2 (W.D. Wash. Nov. 6, 2020).          “Under the [new]

regulations, an ALJ ‘will not defer or give any specific

evidentiary weight, including controlling weight, to any medical

opinion(s) or prior administrative medical finding(s)[.]’”

Linda F., 2020 WL 6544628, at *2 (quoting 20 C.F.R.

§§ 404.1520c(a), 416.920c(a)).      “A prior administrative medical

finding is a finding, other than the ultimate determination about

[disability], about a medical issue made by . . . agency medical

and psychological consultants at a prior level of review . . . in

[a] claim based on their review of the evidence.”             20 C.F.R.

§ 404.1513(a)(5).    In addition, the new regulations rescinded

SSR 06-03p in which the Social Security Administration “explained

how [it] considers opinions and other evidence from sources who

are not acceptable medical sources . . . .          The [new] rules

revised [this] polic[y]. . . .      For example, in claims filed on

or after March 27, 2017, the final rules state that all medical

sources, not just acceptable medical sources, can make evidence

that [it] categorize[s] and consider[s] as medical opinions.”

Rescission of Soc. Sec. Rulings 96-2p, 96-5p, & 06-3p, SSR 96-2P


16 - OPINION AND ORDER
     Case 1:20-cv-01179-BR   Document 13   Filed 04/01/21   Page 17 of 23



2017 WL 3928298, at *1 (S.S.A. Mar. 27, 2017).

     “The ALJ must articulate and explain the persuasiveness of a

[medical] opinion or prior finding based on ‘supportability’ and

‘consistency,’ the two most important factors in the evaluation.

Linda F., 2020 WL 6544628, at *2 (quoting 20 C.F.R.

§§ 404.1520c(a), (b)(1)-(2)).      “The ‘more relevant the objective

medical evidence and supporting explanations presented’ and the

‘more consistent’ with evidence from other sources, the more

persuasive a medical opinion or prior finding.”             Linda F., 2020

WL 6544628, at *2 (quoting 20 C.F.R. §§ 404.1520c(c)(1)-(2)).

          The ALJ may but is not required to explain how
          other factors were considered, as appropriate,
          including relationship with the claimant (length,
          purpose, and extent of treatment relationship;
          frequency of examination); whether there is an
          examining relationship; specialization; and other
          factors, such as familiarity with other evidence
          in the claim file or understanding of the Social
          Security disability program's policies and
          evidentiary requirements.

Linda F., 2020 WL 6544628, at *2 (quoting 20 C.F.R.

§§ 404.1520c(b)(2), (c)(3)-(5)).      But see 20 C.F.R.

§ 404.1520c(b)(3)(when an ALJ finds two or more opinions about

the same issue are equally supported and consistent with the

record but not exactly the same, the ALJ must articulate how

these “other factors” were considered).         Thus, the “new

regulations require the ALJ to articulate how persuasive the ALJ

finds medical opinions and to explain how the ALJ considered the

supportability and consistency factors.”         Linda F., 2020 WL

17 - OPINION AND ORDER
     Case 1:20-cv-01179-BR    Document 13   Filed 04/01/21   Page 18 of 23



6544628, at *2 (citing 20 C.F.R. §§ 404.1520c(a), (b);

416.920c(a), (b)).    “At the least, this appears to necessitate

that an ALJ specifically account for the legitimate factors of

supportability and consistency in addressing the persuasiveness

of a medical opinion.”       Linda F., 2020 WL 6544628, at *2.

Finally, the Court must also “continue to consider whether the

ALJ's analysis has the support of substantial evidence.”               Linda

F., 2020 WL 6544628, at *2 (citing 82 Fed. Reg. at 5852).

     On August 22, 2018, Dr. Reed completed a Mental Residual

Functional Capacity Assessment form in which he noted he had seen

Plaintiff “on two occasions over the last two months.”               Tr. 430.

Dr. Reed stated Plaintiff had been prescribed a number of

medications, but she “denies beneficial effect while asserting

that function is adequate & satisfactory.”           Tr. 430.     Dr. Reed

noted Plaintiff displayed “constricted, dysphoric affect,

reserved behavior, [illegible] communication.            Reportedly

disorganized through (including word salad), [and] report of

attentiveness to unseen stimuli.”       Tr. 430.      Dr. Reed described

Plaintiff’s prognosis as “poor, due to resistence to accurate

assessment & non-compliance with psychotherapy.”             Tr.430.

Dr. Reed was asked to assess 20 areas of Plaintiff’s mental

functioning, but he indicated 16 of them were “not rateable on

available evidence.”    Tr. 431-32.     Dr. Reed stated Plaintiff is

“markedly limited” in her “ability to interact appropriately with


18 - OPINION AND ORDER
     Case 1:20-cv-01179-BR   Document 13   Filed 04/01/21   Page 19 of 23



the general public,” her “ability to ask simple questions or

request assistance,” her “ability to accept instructions and

respond appropriately to criticism from supervisors,” and her

“ability to set realistic goals or make plans independently of

others.”   Tr. 431-32.   Dr. Reed also noted Plaintiff would miss

“more than four days per month” of work due to her impairments.

Tr. 431.   Finally, Dr. Reed noted “language barrier and

incomplete familiarity with cultural differences contributed to

difficulty evaluating” Plaintiff.      Tr. 432.

     The ALJ stated Dr. Reed’s statements “offer[ed] little . . .

probative value in determining” Plaintiff’s RFC and found those

statements to be unpersuasive.      Tr. 21.     The ALJ also noted

Dr. Reed failed to explain his opinion that Plaintiff would miss

more than four days of work per month.         Moreover, Dr. Reed had

seen Plaintiff only twice, and Plaintiff had only been

consistently compliant with her medications for two months at the

time Dr. Reed completed the form.      The ALJ noted Plaintiff had

consistent improvement in the months that followed Dr. Reed’s

evaluation due to medication compliance.         As noted, by June 6,

2019, Plaintiff had “gone to the dentist, library, and pharmacy

independently and without any concerns. . . .           [Plaintiff] . . .

enjoys talking more, being open, and feels better overall while

doing things more independently.”      Tr. 815.      On June 27, 2019,

Plaintiff reported she was “doing ‘really good.’”             Tr. 528.


19 - OPINION AND ORDER
     Case 1:20-cv-01179-BR   Document 13   Filed 04/01/21   Page 20 of 23



Plaintiff’s sister stated Plaintiff “goes on hikes with [her],

goes to church[,] . . . [and is] gaining independence.”              Tr. 528.

     The Court concludes on this record that the ALJ did not err

when he partially rejected Dr. Reed’s opinion because the ALJ

provided clear and convincing reasons supported by substantial

evidence in the record for doing so.

III. The ALJ did not err at Step Five.

     Plaintiff asserts the ALJ erred at Step Five when he found

Plaintiff can perform jobs that exist in significant numbers in

the national economy.    Specifically, Plaintiff contends the ALJ

erred when he identified jobs in the national economy that have

Reasoning Level Two, which, according to Plaintiff, exceeds her

capabilities as assessed by the ALJ in her RFC.             Plaintiff also

asserts the ALJ erred when he failed to include in his

hypothetical to the VE all of Plaintiff’s limitations as

identified by both Dr. Reed and Plaintiff.

     As noted, the Commissioner must determine whether the

claimant is able to do any other work that exists in the national

economy if he reaches Step Five of the Regulatory Sequential

Evaluation.   20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

See also Keyser, 648 F.3d at 724-25.        Here the burden shifts to

the Commissioner to show a significant number of jobs exist in

the national economy that the claimant can perform.             Lockwood v.

Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).


20 - OPINION AND ORDER
       Case 1:20-cv-01179-BR   Document 13   Filed 04/01/21   Page 21 of 23



The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.    If the Commissioner meets this burden, the claimant

is not disabled.     20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).

       A.   Reasoning Level

            Plaintiff asserts the ALJ erred when he found Plaintiff

could perform jobs that require Reasoning Level Two.               The

Dictionary of Occupational Titles (DOT) separates reasoning

levels into six categories, two of which are relevant here:

                  Level One:        Apply commonsense understanding to
                                    carry out simple one- or two-step
                                    instructions. Deal with
                                    standardized situations with
                                    occasional or no variables in or
                                    from these situations encountered
                                    on the job.

                  Level Two:        Apply commonsense understanding to
                                    carry out detailed but uninvolved
                                    written or oral instructions. Deal
                                    with problems involving a few
                                    concrete variables in or from
                                    standardized situations.

DOT, App. C, 1991 WL 688702.        The VE identified three jobs that

Plaintiff could perform, all of which require Reasoning Level

Two.   In his assessment of Plaintiff’s RFC the ALJ found

Plaintiff could perform only “simple, routine tasks.”                Tr. 18.

Plaintiff contends this limitation is consistent only with

Reasoning Level One.

            The Ninth Circuit, however, has not held a claimant’s

21 - OPINION AND ORDER
     Case 1:20-cv-01179-BR   Document 13   Filed 04/01/21   Page 22 of 23



limitation to simple, routine tasks indicates a claimant is

limited to jobs with Reasoning Level One.          In fact, the Ninth

Circuit has held a “claimant’s limitation to ‘simple and routine

work tasks’ is ‘inconsistent with the demands of level-three

reasoning’ because the plaintiff’s residual functional capacity

was more consistent with Level 2 than Level 3 Reasoning.”

Zavalin v. Colvin, 778 F.3d 842, 846-47 (9th Cir. 2015)(emphasis

added)(quotation omitted).      District courts within the Ninth

Circuit have reached the same conclusion.          See Gilbert v. Colvin,

6:14-cv-00394-AA, 2015 WL 1478441, at *6-*7 (D. Or. Mar. 31,

2015)(collecting cases and concluding an ALJ’s erroneous finding

that a treatment provider’s “report ‘does not support a finding

that [plaintiff] cannot perform complex tasks’” was harmless

because the ALJ relied on occupations that only required

Reasoning Level Two).

          The Court concludes the limitation to “simple, routine

tasks” in the ALJ’s assessment of Plaintiff’s RFC is consistent

with Reasoning Level Two, and, therefore, the ALJ did not err at

Step Five when he relied on the VE’s testimony that a significant

number of jobs exist in the national and regional economy that

Plaintiff can perform.

     B.   Hypothetical to the VE

          As noted, Plaintiff alleges the ALJ erred when he

failed to include all of Plaintiff’s limitations in his


22 - OPINION AND ORDER
     Case 1:20-cv-01179-BR   Document 13   Filed 04/01/21   Page 23 of 23



hypothetical to the VE.      Specifically, Plaintiff alleges the ALJ

failed to include limitations identified by Plaintiff in her

testimony and by Dr. Reed in his opinion.

          The Court has already concluded the ALJ did not err

when he rejected portions of limitations asserted by Plaintiff

and Dr. Reed.   On this record, therefore, the Court also

concludes ALJ did not err when he did not include those

limitations in his hypothetical to the VE.



                               CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 1st day of April, 2021.



                                       /s/ Anna J. Brown


                                  ANNA J. BROWN
                                  United States Senior District Judge




23 - OPINION AND ORDER
